Citation Nr: 1132363	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-23 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than October 5, 2005 for grant of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating higher than 50 percent for PTSD, to include a total disability rating based on individual unemployability due to service-connected disability, on appeal from the initial assignment of a disability rating.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Agency of Original Jurisdiction, (AOJ) is the Atlanta, Georgia RO.  

In January 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the January 2011 hearing before the undersigned, the Veteran testified to the effect that there may be relevant evidence that has not been associated with the claims file.  Specifically he testified that he was seen in 1985 at the VA Medical Center (VAMC) that was then located on 45th Street in West Palm Beach.  January 2011 transcript at 10.  The undersigned assured the Veteran that VA would make efforts to locate that evidence.  Id.   

Of record is a report of general information dated in February 2007 that documents that a VA employee called the West Palm VAMC to request records of treatment of the Veteran from 1985 and was informed that no records of the Veteran were on file at that facility.  The employee was directed to, and then placed a call to, the Miami VAMC but was told that a request would have to be made to the warehouse and a manual search conducted.  Apparently no further action has been taken.  

As it is not reasonably certain that further efforts to obtain VA treatment records would be futile, or that the records do not exist, a remand is necessary so that VA can fulfill its duty to assist the Veteran in obtaining identified potentially relevant evidence.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Turning to another issue, in the Veteran's September 2006 timely notice of disagreement with the May 2006 rating decision, he stated, as follows:  "Also in November 2003 it was determined that the symptoms were so severe that I unable to manage employment of any type.  I would appreciate an additional 50 percent for employables."  

The Court of Appeals for Veterans Claims (Veterans Court) has held that 

a request for TDIU, whether expressly raised by a veteran or reasonable raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for the disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased competition.  

Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The Veteran's notice of disagreement therefore included a disagreement with the initial rating assigned as he indicated that he desired a higher rating, essentially a 100 percent rating.  Review of the claims file fails to show that a statement of the case has been issued with regard to his disagreement with the rating assigned for PTSD.  On remand this must be accomplished.  

As he has initiated an appeal of the disability rating assigned for his PTSD, there is the possibility of assigning different ratings for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The most recent relevant compensation and pension examination associated with the claims file is from March 2006, more than five years ago.  In order to ensure that adjudicators have an accurate picture of disability resulting from the Veteran's PTSD, VA must afford the Veteran an opportunity for another C&P examination.  

Finally, there are records of VA mental health treatment at the Atlanta VAMC but no records later than December 2007.  On remand, the AOJ must obtain all available records of treatment at the Atlanta VAM, or its satellite clinics, since December 19, 2007 and associate those records with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available records of treatment of the Veteran that took place at the VAMC that was located in West Palm Beach Florida in 1985.  The AOJ is to consider, but not limit itself, to the information found in the February 2007 Report of General Information in determining possible locations where such records may be located.  Efforts to obtain the records must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  Associate all obtained records with the claims file.  If the records of treatment from 1985 to the present are not obtained, associate with the claims files documentation of all the efforts to obtain the records and associate with the claims file negative responses with regard to the requests for the records.  If the records are not obtained, provide the Veteran and his representative with written notice in compliance with the content requirements of 38 C.F.R. § 3.159(e).  

2.  Obtain all records of treatment of the Veteran at the Atlanta VAMC or its satellite clinics and associate any obtained records with the claims file.  

3.  After all available records of treatment of the Veteran from December 2007 forward are associated with the claims file, Schedule the Veteran for a C&P examination to determine the extent of disability suffered by the Veteran due to his PTSD.  In addition to providing the information required to assign a rating based on General Rating Formula for Mental Disorders, the examiner must provide an opinion, including a rationale, as to whether the Veteran's PTSD renders him unable to secure and follow a substantially gainful occupation.  A complete rationale must be provided for any opinion rendered.  

4.  Then, readjudicate the issues on appeal with consideration of all evidence of record.  If the Veteran's appeal is not resolved as to the issue of entitlement to an earlier effective date, provide him and his representative with a supplemental statement of the case addressing that issue.  If the Veteran's appeal is not resolved as to the issue of entitlement to a 100 percent disability rating for all periods of time on appeal, provide him and his representative with a statement of the case (not a supplemental statement of the case); and inform him that in order to perfect his appeal to the Board he must file a timely VA Form 9, or its equivalent, following issuance of the statement of the case and inform him that in order to be timely, the VA Form 9, or its equivalent must be filed within 60 days of issuance of the statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


